Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  April 13, 2022 has been entered. 


Response to Amendments
Applicant has filed an amendment on April 13, 2022 amending claims 23 and 42. Claim 24 has been canceled and claim 43 has been added. 
In virtue of this communication, claims 21, 23, 25-30 and 32-43 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(a) rejection, Applicant states, without amending the claim language, “The Advisory Action of March 3, 2022 indicates that the rejections of the claims under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn”. The statement is incorrect. The withdrawn is conditional as stated in the interview summary (“the Office can agree to withdraw these 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections...  The Office thus maintains the traversed claim language continued to be rendered obvious under 35 U.S.C. 102(a)(1) based upon prior art Zhuang, in line with Applicant's own understanding and argument”). Applicant can consider amending the claims or providing positive support for the negative limitation to have the 35 U.S.C. 102(a)(1) rejection withdrawn. 
Regarding the 35 U.S.C. 102/103 rejections, the arguments are moot as applicant has incorrectly assumed the claim language no longer have unsupported negative limitations issue. 
Applicant representative also has asked the Examiner for a phone conversation before working on the RCE office action, as Applicant representative plans to further amend the claims. Examiner has called Mr. Rusyn a few times but no one picked up the phone. No call has been received in response to the voice messages the Examiner has left.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 33 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 21, 33 and 42 contains the negative subject matter “phase-only spatial light modulator”. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. Please read MPEP 2173.05(i). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23, 25-30 and 32-43 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Zhuang; Li et al. (US 20150243224 A1) 
As to claim 21, Zhuang discloses an imaging system ([0010] FIG. 1 is a front view of device that incorporates a display), comprising: a spatial light modulator (Liquid crystal of Figs. 10-15 [0053-0057] A liquid crystal material 1031 is held in a space created between the bottom transparent substrate 1002 and the top transparent substrate 1032), wherein the spatial light modulator is divided into at least two regions (Zhuang discloses many different regions in Fig. 1 imaging system. As one example: [0036-38] FIG. 4 is a top (plan) view of a pixel 400 that can be implemented in the display 102 of the device 100 shown in FIG. 1 and which includes different subpixels that modulate light in different manners according to a first pixel embodiment. Referring to FIG. 4, ... The first 402, second 404, and third 406 subpixels are transmissive light modulators that, based on a liquid crystal state, independently transmit and modulate (or block) the intensity of light that emanates from the back light 340. ... the fourth subpixel 408 is a reflective light modulator.
Based on the above teachings, there can be transmissive light modulation region and reflective light modulation region. 
In addition, according to Fig. 8 as another example, there can be  red subpixels, green subpixels and the blue subpixels regions, where the regions are based on color); 
wherein the spatial light modulator modulates a phase of incoming light that is received at the spatial light modulator ([0019] FIG. 10 is a sectional elevation view of a portion of a display that may be used as the display in the device shown in FIG. 1 according to an embodiment;
[0058] A first light polarizer 1040 is positioned on the bottom of the bottom transparent substrate 1002 and a second light polarizer 1042 (which may also be referred to as an analyzer) is positioned on the top of the top transparent substrate 1032. The relative orientation of the first light polarizer 1040 and the second 1042 is chosen in view of the electrically induced phase retardation due to the liquid crystal material.
Notice that Application Specification teaches at least in paragraph [0036] “... Adjusting the voltage of each voltage region provides for the controlling, adjusting, or varying of the orientation of the liquid crystal material 26 in liquid crystal regions 26 a,26 b,26 c, and thus, controlling the amount of modulation or retardation imparted on the electromagnetic radiation (e.g., light)”. In Application Specification, the word “modulation” is used interchangeably with “retardation” ), and wherein the spatial light modulator is a phase-only spatial light modulator ([0058] as explained above. 
Zhuang teaches there are many characters of light the modulator is capable of modulating. By selecting phase-retardation, the device becomes a phase-only light modulator. See also 35 U.S.C. 112(a) rejection above); and a control unit coupled to the spatial light modulator ([0057] a display driver can control the alignment of the liquid crystal material to pass or block light through individual subpixels), wherein the control unit controls a voltage across each of the at least two regions, and wherein the voltage across one of the at least two regions differs from the voltage across another of the at least two regions ([0062] Because the reflective light modulator subpixel 1138 and a transmissive light modulator subpixel 1136 of the display 1100 are controlled by separate inputs (e.g., source contacts 1020, 1021 of TFTs 1004, 1006 to which voltages may be applied), the voltages chosen to attain a certain light modulation level (e.g., a specified fraction of full brightness) may be chosen separately for the reflective light modulator subpixel 1138 and the transmissive light modulator subpixel 1136).

As to claim 23, Zhuang further discloses the imaging system of claim 21, wherein the spatial light modulator comprises pixel elements (Fig. 8), and wherein each of the pixel elements of each of the at least two regions of the spatial modulator are at least one of separately addressed by the control unit ([0062] Because the reflective light modulator subpixel 1138 and a transmissive light modulator subpixel 1136 of the display 1100 are controlled by separate inputs (e.g., source contacts 1020, 1021 of TFTs 1004, 1006 to which voltages may be applied), the voltages chosen to attain a certain light modulation level (e.g., a specified fraction of full brightness) may be chosen separately for the reflective light modulator subpixel 1138 and the transmissive light modulator subpixel 1136) or simultaneously addressed by the control unit. 

As to claim 25, Zhuang further discloses the imaging system of claim 23, wherein the pixel elements corresponding to one of the at least two regions is a first pixel circuitry region, and wherein the pixel elements corresponding to another of the at least two circuitry regions is a second pixel circuitry region (Fig. 8: [0050-52] reflective (mirror) subpixels 814 .... color subpixels 808, 810, 812 for back light transmission), and wherein the first pixel circuitry region and the second pixel circuitry region are sequentially addressed by the control unit ([0043] ... multi-bit brightness data can be sent sequentially or at once in encoded form over each column data line). 

As to claim 26, Zhuang further discloses the imaging system of claim 25, wherein the first pixel circuitry region is addressed at a time that is different from when the second pixel circuitry region is addressed ([0043] ... multi-bit brightness data can be sent sequentially or at once in encoded form over each column data line). 

As to claim 27, Zhuang further discloses the imaging system of claim 25, wherein a first set of bit plane data is received at the first pixel circuitry region of one of the at least two regions ([0043] A first column data line 510, a second column data line 512, a third column data line 514, and a fourth column data line 516 are, respectively drivingly coupled to the first memory cell 520, the second memory cell 522, the third memory cell 524, and the fourth memory cell 526. A row select line 518 is also drivingly coupled to the memory cells 520, 522, 524, 526. A write enable signal can be applied to the memory cells 520, 522, 524, 526 through the row select line 518 and binary data for controlling subpixel brightness can be input to the memory cells 520, 522, 524, 526 through the column data lines 510, 512, 514, 516), and wherein a second set of bit plane data is received at the second pixel circuitry region of the another of the at least two regions ([0043] ... multi-bit brightness data can be sent sequentially or at once in encoded form over each column data line). 

As to claim 28, Zhuang further discloses the imaging system of claim 21, wherein at least one of the at least two regions differs in size from another of the at least two regions ([0049] ... as shown in FIG. 8 with differing subpixel sizes and patterns). 

As to claim 29, Zhuang further discloses the imaging system of claim 21, wherein each of the at least two regions of the spatial light modulator modulates a phase of incoming light that is received at each of the at least two regions (Figs 10-15 [0061]).

As to claim 30, Zhuang further discloses  the imaging system of claim 29, wherein at least one of the at least two regions of the spatial light modulator receives incoming light of a wavelength that is different from a wavelength of light received at another one of the at least two regions ( transmission pixels back light 340 is a different light source from that of reflective pixels). 

As to claim 33,  Zhuang discloses a method of generating an image, comprising: receiving image data at a first region of a light modulator, wherein the light modulator is a phase-only spatial light modulator; receiving image data at a second region of the light modulator, receiving light at the first region of the light modulator; receiving light at the second region of the light modulator; modulating a phase of the light received at the first region and generating first phase modulated light; and modulating a phase of the light received at the second region and generating second phase modulated light. 
Zhuang discloses an imaging system operated by the driving method of the present claim as detailed in rejections of claims 21 and 29 above. 
Therefore claim 33 is rejected on the same grounds as claims 21 and 29. 

As to claim 34, Zhuang further discloses the method of claim 33, comprising: outputting the first phase modulated light to a first observation plane; and outputting the second phase modulated light to a second observation plane ([0061]  A reflective light modulator subpixel 1138 of the display 1100 also includes a phase retarder (e.g., quarter wave plate) 1141 positioned above the reflective electrode 1012. The display 1100 may of the normally black type such that the brightness is at a minimum when zero voltages are applied to the drive electrodes 1010, 1012 and others (not shown). The polarizers 1040, 1042 are crossed so that passage of light out of the display 1100 depends on electric field which reorients the liquid crystal material 1131 to an orientation in which the liquid crystal material 1131 presents differing ordinary and extraordinary indices of refraction to the propagating light and thus acts as an additional phase retarder which can rotate the light's polarization to varying degrees and allow light to escape the top polarizer 1044 to varying degrees). 

As to claim 35, Zhuang further discloses the method of claim 34, wherein the first phase modulated light is combined with the second phase modulated light forming a single image ( Fig. 1: A device 100 includes a display 102 (abstract).
Display 102 inherently forms a single image when implemented with the teachings disclosed by Zhuang). 

As to claim 36, Zhuang further discloses the method of claim 34, comprising: receiving light at a third region of a display; modulating a phase of the light at the third region and generating third phase modulated light; and outputting the third phase modulated light to a third observation plane ([0050] FIG. 8 is a plan view of a display 800 that can be used as the display 102 of the device shown in FIG. 1 ... red subpixels 808, green subpixels 812 and the blue subpixels 810). 

As to claim 37, Zhuang further discloses the method of claim 36, wherein the third phase modulated light is combined with the first phase modulated light and the second phase modulated light and a combined image is generated ( Fig. 1: A device 100 includes a display 102 (abstract).
Display 102 inherently shows a combined image when implemented with the teachings disclosed by Zhuang). 

As to claim 38, Zhuang further discloses the method of claim 37, wherein the combined image is a hologram image ( Examiner is unable to find any structure or method from Application Specification or claim language on how a hologram image is generated. Application Specification paragraph [0045] states “in accordance with the present invention, one or more sources 12 of electromagnetic radiation (e.g., light) outputs electromagnetic radiation, for example, light, onto two or more regions 16, 18,20 of the modulator 14, at one or more instances in time, and such electromagnetic radiation (e.g., light) may be utilized to generate a 3D, pseudo 3D hologram, or pseudo hologram image of a single color or multiple colors”. 
Examiner thus maintains Zhuang ‘s electromagnetic radiation (e.g. back light 340) may be utilized to generate a 3D, pseudo 3D hologram, or pseudo hologram image of a single color or multiple colors, In light of Applicant’s own admission).   

As to claim 39, Zhuang further discloses the method of claim 36, wherein the light received at the first region is red light, wherein the light received at the second region is green light, and wherein the light received at the third region is blue light ([0050] FIG. 8 is a plan view of a display 800 that can be used as the display 102 of the device shown in FIG. 1 ... red subpixels 808, green subpixels 812 and the blue subpixels 810). 

As to claim 40, Zhuang further discloses the imaging system of claim 21, wherein one of the at least two regions of the spatial light modulator comprises a cell gap that differs in size from a cell gap of another of the at least two regions ([0060] The display 1002 is of a dual gap design in which the thickness of the liquid crystal material 1031 has one value in the transmissive light modulator subpixel 1036 and another value in the reflective light modulator subpixel 1038. As shown in FIG. 10). 

As to claim 41, Zhuang further discloses the imaging system of claim 36, wherein the first observation plane, the second observation plane and the third observation plane differ from each other ([0050] FIG. 8 is a plan view of a display 800 that can be used as the display 102 of the device shown in FIG. 1 ... red subpixels 808, green subpixels 812 and the blue subpixels 810). 

As to claim 42, Zhuang discloses an imaging system ([0010] FIG. 1 is a front view of device that incorporates a display), comprising: a phase-only spatial light modulator (Liquid crystal of Figs. 10-15 [0053-0057] A liquid crystal material 1031 is held in a space created between the bottom transparent substrate 1002 and the top transparent substrate 1032 
[0061] FIG. 11 is a sectional elevation view of a portion of a display 1100 that may be used as the display 102 in the device shown in FIG. 1 according to an alternative 
embodiment. ... The polarizers 1040, 1042 are crossed so that passage of light out of the display 1100 depends on electric field which reorients the liquid crystal material 1131 to an orientation in which the liquid crystal material 1131 presents differing ordinary and extraordinary indices of refraction to the propagating light and thus acts as an additional phase retarder which can rotate the light's polarization to varying degrees and allow light to escape the top polarizer 1044 to varying degrees.
For the “phase-only” limitation, please see 112(a) rejection above), wherein the phase-only spatial light modulator is divided into at least two regions (the preceding limitation is the same as claim 21, it is thus rejected with similar rationale as explained in claim 21 Office Action ), and wherein the phase-only spatial light modulator modulates only a phase of incoming coherent light (using a coherent light source, like a laser, is considered a design option. Also, Application Specification paragraph [0028] admits “In an embodiment of the present invention, the source 12 a of red light may be for example, a red laser...”) that is received at the phase-only spatial light modulator; and a control unit coupled to the phase-only spatial light modulator, wherein the control unit controls a voltage across each of the at least two regions, and wherein the voltage across one of the at least two regions differs from the voltage across another of the at least two regions (the preceding limitation is the same as claim 21, it is thus rejected with similar rationale as explained in claim 21 Office Action ). 

As to claim 43, Zhuang further discloses the imaging system of claim 42, further comprising at least two lasers, each laser to provide incoming coherent light to a respective one of the at least two regions (Zhuang FIG. 4 discloses at least three different regions of light (red, green and blue) as explained in [0036-38]. Zhuang does not explicitly teach they are lasers (which are inherently coherent). However, the use of laser is considered a design option, as Application Specification paragraph [0028] admits “In an embodiment of the present invention, the source 12 a of red light may be for example, a red laser). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang as applied to claim 21 above, and further in view of Wang; Qiong-Hua et al. (US 20080151160 A1)
As to claim 32, Zhuang discloses the imaging system of claim 21. 
Zhuang fails to directly teach different liquid crystal materials being used in the spatial light modulator. 
However, in a pertinent field of endeavor, Wang discloses a liquid crystal display spatial light modulator with transmissive and reflective regions wherein two liquid crystal materials are used (Abstract: A transflective liquid crystal display (TLCD) using separate transmissive (T) and reflective (R) cells in which two liquid crystal materials with different birefringence changes are used.
[0032] Two liquid crystal materials are used to fill two independent regions). 
It would have been obvious to one of ordinary skill in the art to apply Wang's different liquid crystal materials in Zhuang‘s light modulators, “to provide improvements in image display and power consumption” as revealed by Wang in [0003]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621